Citation Nr: 1811037	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-18 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  
This matter came before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a February 2016 rating decision, the RO increased the Veteran's rating for PTSD from 50 percent to 70 percent effective April 8, 2011, the date the claim for increase was received.  Because that decision constituted a partial grant of benefits sought on appeal, the issue of higher evaluations remains on appeal.  See AB v. Brown, 6 Vet. Ap. 35, 38 (1993).

The February 2016 rating decision also granted a total disability rating based on individual unemployability (TDIU), for the entire period on appeal.  Therefore, TDIU is not of issue in this appeal. 


FINDINGS OF FACT

The Veteran's PTSD is characterized by flattened affect, suicidal ideation but no intent or plans to harm himself or others, isolation, hypervigilance, some memory impairment, disturbances of motivation and mood, chronic sleep disturbance, auditory and visual hallucinations and an inability to maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Individual disabilities are assigned separate diagnostic codes.  See U.S.C. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 39 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the period on appeal, the Veteran has a 70 percent rating under Diagnostic Code (DC) 9411 for PTSD, which is evaluated under the General Rating Formula for Mental Disorders.  The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of the final rule apply to all applications for benefits that certified to the Board on or after August 4, 2014.  

The Board notes that it has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).

In this case, the Veteran's appeal was certified to the Board in August 2016, so the revised regulations are applicable, DSM-5 applies, and GAF scores are no longer used in evaluation of psychiatric disorder.  However, an examiner's discussion of symptoms associated with any assigned score is still useful in an evaluation of psychiatric disabilities.

The Veteran's VA treatment records document his ongoing treatment for PTSD.  Overall, his records indicate that he is isolated, hypervigilant, and has chronic sleep impairment and auditory and visual hallucinations, but that he is adequately groomed, has linear and appropriate thought, is oriented to place and time and that his affect is mainly flattened or constricted.  For example, in April 2011 the Veteran's VA mental health notes record fragmented sleep.  The Veteran reported that as he falls asleep he sees a Chinese man standing at foot of bed that mocks him and laughs at him then disappears.  The Veteran reported nightmares, which cause panic, fatigue, heart pounding, heavy breathing, and sweating.  He was very isolated and felt others were watching him in public.  His provider noted that he had no suicidal ideation at the time, his affect was congruent to content, and that he had fatigue, limited interests, and irritability/anger (though improved).  

The Veteran's isolation was noted in a July 2011 VA treatment note, where the Veteran reported that he only left his house to go to the post office and grocery store.  He had stopped going to church as being there makes him relive his Vietnam experience and cry.  His provider noted that he was adequately groomed and cooperative, and that he did not report any hallucinations.

In November 2015, a note from a VA mental health outpatient visit indicates that the Veteran was alert and oriented, with linear thoughts, no delusions and fair to good memory.  The Veteran reported that he could not sleep at night or get combat images out of his head.  He reported hallucinations, but none that told him to harm himself or others, and passive suicidal and homicidal ideation but no plans or intent.  

A mental health note from January 2016 notes that the Veteran reported sleep problems, reporting that he sleeps 2 hours at night and a total of 4 to 5 hours of sleep in 24 hours.  The Veteran reported continued but fewer nightmares and occasional night sweats.  He was avoiding crowds and reported feeling irritable.  The provider noted, however, that his grooming was adequate, and he was cooperative and oriented, with variable mood and mildly constricted affect.  His memory was intact and his energy was adequate.  The Veteran also reported that he was not experiencing hallucinations and did not have suicidal ideation.

A VA examination was provided in May 2011.  The examiner evaluated the Veteran under the outdated DSM-IV criteria.  However, because a diagnosis of PTSD was not in question, but rather the Veteran's symptoms, the Board finds that this examination is still relevant to an adjudication of an increased rating.  The examiner noted diagnoses of PTSD and major depressive disorder and assigned a GAF score of 45.  The examiner found that the Veteran's overall level of impairment is severe, with severe impairment in social and occupational functioning.  The examiner noted that the Veteran was alert and oriented and that his thought processes were linear.  His affect was constricted and his speech was full and grammatical.  The examiner did note mild memory impairment.  

The Veteran reported to the May 2011 examiner that he stays at home alone most of the time and is isolated and has no activities of interest.  The Veteran reported auditory and visual hallucinations at night, including the vision of the Chinese man referenced in the Veteran's medical records.  The examiner noted that the Veteran hears voices, though he denied command hallucinations.  The examiner found significant hypervigilance and exaggerated startle response to loud noises and difficulty being in crowds.  While the examiner noted problems with anger and irritability, he also noted that the Veteran had never been violent toward anyone.  

A second VA examination was provided in August 2012, which also evaluated the veteran under the DSM-IV criteria.  As discussed, this examination is still relevant for an evaluation of the Veteran's symptoms.  For Axis I the examiner noted PTSD, chronic, severe.  The examiner assigned a GAF score of 45 and rated the Veteran's level of impairment as one of occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had symptoms of depressed mood and anxiety, chronic sleep impairment, disturbances of motivation and mood and difficulty establishing and maintaining relationships.  The Veteran's hallucinations of a Chinese man at night were also noted, as were his auditory hallucinations.  The examiner also noted mild memory impairment.  The examiner noted, however, that the Veteran was alert and oriented with linear thought processes and constricted affect.  

A third VA examination was provided in November 2014.  The examiner diagnosed the Veteran with PTSD under the DSM-5 criteria and found that his level of impairment from mental diagnoses is best characterized as occupational and social impairment with deficiencies in most areas.  The examiner noted that the Veteran reported worsening symptoms over the past two years and that he had become more reclusive and irritable.  The Veteran reported that he only leaves the house when necessary and avoids people in part due to concerns that he could become violent when angered.  The examiner also noted the Veteran's reports of hallucinations prior to falling asleep and also auditory hallucinations of ammunition going off.  While the examiner noted a history of suicidal ideation, the Veteran did not report any at that time.  The examiner noted that the Veteran's affect was flat and his mood was anxious and depressed, but that he was alert and cooperative.  

Again, the Veteran's PTSD is currently rated at 70 percent.  At the outset, the Board finds that the VA examinations are adequate for appellate review.  There is no evidence that the examiners were not competent or credible, and as the reports are based on the Veteran's statements, in-person examinations and the examiners' observations, the Board finds they are entitled to significant probative weight with respect to the severity of the Veteran's PTSD at the time of the examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent for the period on appeal.  The medical evidence of record does not support the conclusion that the Veteran's overall disability picture more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7 , 4.130, Diagnostic Code 9411.  That is, the competent evidence of record does not show that the Veteran experiences: gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place or memory loss for names of close relatives, own occupation or own name.  

Treatment records indicate that the Veteran's thinking is consistently linear and devoid of delusions and that providers find him to be cooperative and oriented.  The record also does not indicate a history of harm to himself or others, despite a history of suicidal ideation.  The record does indicate that the Veteran experiences persistent hallucinations, particularly at night, but the record does not contain evidence of the other symptoms associated with a 100 percent rating.  

The medical evidence does document flattened affect, suicidal ideation, some memory impairment, disturbances of motivation and mood and an inability to maintain effective relationships, all of which are symptoms associated with a 70 percent disability rating.  Consistent with the Board's interpretation of the evidence is the November 2014 VA examiner's conclusion that the Veteran's mental diagnoses result in occupational and social impairment with deficiencies in most areas.  This degree of social and occupational impairment reported by the examiner is consistent with a 70 percent evaluation.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  Based on the totality of the evidence, to include VA examinations, treatment records, and the statements of record, the Board finds that the disability picture more nearly approximates that of a 70 percent disability rating, and his symptoms do not more nearly reflect the frequency, severity, and duration of symptoms associated with the 100 percent rating.  A rating in excess of 70 percent is therefore not warranted.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


